DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed 02/19/2021 have been entered. Claims 1, 3, and 5-19 remain pending in the application. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (WO-9423326-A1).
Regarding claim 1, a dot blot box comprising:
	a container (referred to as frame 10) comprising a first end wall having a first surface and a second end wall having a second surface, the first and second surfaces facing one another across a base of the container (10), the container (10) further comprising a first side wall and a second side wall, the first and second side walls facing one another across the base of the container (10), the container (10) defining a container interior surrounded by a perimeter that comprises the first and second end walls and the first and second side walls (Page 3 line 1 
As seen in Figures 1 and 2, it is understood that the slides 12 are held within a container that has first and second sidewalls across from a base where the container interior is surrounded by a perimeter that comprises the first and second sidewalls and first and second end walls. As recited by page 3 lines 1-2, “In Figure 1, two identical rectangular planar frames 10 are joined side-by-side.” Further, as recited by Page 1 lines 28-30: “… a microscope holder comprising a generally rectangular planar frame for receiving a plurality of microscope slides…”
	a first series of holders (referred to as clips 13) adjacent to one another and spaced along a first uninterrupted length of located on the first surface (Page 3 line 16 and Figures 1-4); and
	a second series of holders (13) adjacent to one another and spaced along a second uninterrupted length of the second surface, each one of the first series of holders (13) being paired with and located across the base from one of the second series of holders (13), each of the holders being configured to retain one of a test strip (Referred to as slides 12) (Page 3 line 11); wherein
As seen in Figures 1, 2, and 4, in particular Figure 1, the clips 13 may be on both sides of the rectangular frame 10 such that there are a first series of holders on the right and second series of holders on the left. 
	each pair of the holders (13) is configured to retain a single test strip (12) such that the first series of holders (13) and the second series of holders (13) are configured to retain a plurality of test strips (12) in a non-contact arrangement adjacent to one another and within 
As recited by page 3 lines 8-11, “The clips are designed so that the frame 10 can be laid horizontally or positioned vertically without the slides falling out.” Further as seen in Figure 3 which exemplifies the clips 13 in detail, it is seen that in addition to center support 18 that would limit movement of the slides 12 up and down, there are also L-shaped end retainers 27 which are understood to limit side to side movement of the slides 12 which are best seen in Figure 5, however it is understood that the L-shaped retainers 27 are also on the clips as seen in Figure 3 (Page 4 lines 13-16). As each slide 12 is retained within its own clip, they will not be in contact with one another. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 5-8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (WO-9423326-A1) as applied to claim 1 above and in view of Nevermann (EP-3025779-A1).
Regarding claim 3, Meyer teaches the dot blot box of claim 1. Meyer does not teach wherein each one of the holders of the first and second series of holders comprise a hook at an end of the holder. As it is understood, the clips 13 of Meyer are retained by support 18 as seen in Figure 3 (see page 3 lines 32-34). It does not appear that these supports 18 have a hook. 
In the analogous art of incubation trays for holding test strips, Nevermann teaches an 
Specifically, Nevermann teaches wall projections 20 under which is a recess 21 ([0079] and Figure 3d2). In particular, Figure 3d2 shows the retaining element with a vertical rounded projection. It is understood that the projection 20 as seen in Figure 3d2 has a hook on the end. It would have been obvious to one skilled in the art to modify the clips, specifically the support 18, taught by Meyer such that they are the retaining element with a vertical rounded projection as taught by Nevermann for the benefit of limiting the movement of the slides in the horizontal direction ([0079] of Nevermann). 
Regarding claim 5, Meyer teaches the dot blot box of claim 1. Meyer is silent with regards to specific material of the container (frame 10), therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials. Nevermann provides this conventional teaching showing that it is known in the art to use polystyrene, polyethylene, or polypropylene ([0057]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the frame 10 from Meyer motivated by the expectation of successfully practicing the invention of Nevermann.
Regarding claim 6, Meyer teaches the dot blot box of claim 1. Meyer is silent with regards to specific material for the clips 13, therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials. Nevermann provides this conventional teaching showing that it is known in the art to use polystyrene, polyethylene, or polypropylene ([0057]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the clips 13 from Meyer motivated by the expectation of successfully practicing the invention of Nevermann. It is understood that one 
Regarding claim 7, the combination of Meyer and Nevermann teach the dot blot box of claim 6. Claim 7 is rejected because parent claim 6 does not require a metal holder and claim 7 further limits the metal holder, which is not required, therefore the combination of Meyer and Nevermann teach all limitations of claim 7. 
Regarding claim 8, Meyer teaches the dot blot box of claim 1. Meyer does not disclose the dimensions of the frame 10 (container). It would have been obvious to one skilled in the art to determine, through routine experimentation, the optimum height of the first and second end walls to about 5 centimeters or more and the optimum length of about 10 centimeters or more in length, allowing for the slides 12 to be adequately submerged as well as retain a desired amount of slides 12 in a lengthwise direction (MPEP § 2144.05 (II)).
Regarding claim 19, the combination of Meyer and Nevermann teach the dot blot box of claim 3. Nevermann further teaches wherein each hook comprises a first segment that extends in a direction toward a center of the container interior, a second segment that extends from the first segment and in a direction away from the base of the container, and a third segment that extends from the second segment and in a direction away from the center of the container interior, the third segment terminating the hook. 

[AltContent: ]
    PNG
    media_image1.png
    133
    232
    media_image1.png
    Greyscale


Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO-2007/126506-A2) in view of Meyer (WO-9423326-A1).
Regarding claim 9, Zhang teaches a method for carrying out a protein blocking protocol, comprising: 
contacting a first test strip with a first test sample, the first test sample comprising a protein;

contacting a second test strip with a second test sample;
submerging the second test sample held on the second test strip within the solution retained in the container; wherein
Zhang teaches a conventional method of dot blotting that involves applying a sample to a membrane ([0008]). This is followed by several steps of incubating the sample with several different reagents known in the art with conventional dot blot protocol ([0008]). It is understood that even though Zhang teaches a method for one substrate, one skilled in the art would be able to prepare several substrates at the same time following the same protocol. Further, as stated by paragraph [0009] steps such as the incubation steps are carried out on an orbital shaker or rocker. Therefore it is understood that the membranes would be required to be in a container to retain the different reagents and that the membranes would be submerged in the reagents. However Zhang does not teach a container where there are holders. 
In the same problem solving area of treating multiple substrates at one time, Meyer teaches a container with retaining elements to hold microscope slides. 
Specifically, Meyer teaches:
retaining the first strip within a container by use of a first holder and a second holder, the first test strip having a length that extends from the first holder to the second holder;

As stated by Page 3 lines 30-33, the slides 12 are inserted by tilting them slightly to insert them past the center support 18. As best seen in Figures 1 and 2, it is understood that the slides 12 would be retained by holders (13) on either end of the slide 12. 
the first and second test strips are retained adjacent to one another within a single container interior surrounded by a perimeter of the container without contacting one another and without contacting a base of the container.
As further detailed by Figure 5, the clips have L-shaped end retainers 27, which are understood to be in Figure 3 as well (Page 4 lines 13-16). It is understood that the L-shaped end retainers and the center support 18 retain a single microscope slide 12, where they prevent the slides from contacting one another (Page 3 lines 32-33 and Figure 3). As seen in Figure 1, each microscope slide 12 are adjacent to one another within one frame 10. As it is understood, the frame 10 may be held in either a vertical or horizontal position, and depending on the orientation of the frame 10 the slides 12 may not contact the base of the container as the clips provide a loose fit on the slides 12 (Page 3 lines 22-28 and Page 5 lines 20-25).
It would have been obvious to one skilled in the art to modify the method of Zhang such that the container that the membrane is incubated in is the container taught by Meyer for the benefit of treating multiple substrates at once (Page 1 lines 25-27 of Meyer). 
	Regarding claim 10, the combination of Zhang and Meyer teach the method of claim 9 as stated above. Zhang further teaches that a conventional dot blot protocol includes a blocking 
	Regarding claims 11 and 12, the combination of Zhang and Meyer teach the method of claim 9. 
	Zhang further teaches applying a sample to a membrane ([0008] and [0078]). As seen in
Figure 3, the samples are placed onto the test strip in a designated area, as well as the fact that the test strip is contacted with a plurality of dots of the test sample. 
	Regarding claim 13, the combination of Zhang and Meyer teach the method of claim 9. It is understood that one skilled in the art would be able to prepare multiple substrates to be held within the frame of Meyer which can hold multiple slides. It is understood that if one skilled in the art were preparing a substrate with the test sample as taught by Zhang, there would be a time between preparing the first substrate to the second substrate. 
	Regarding claim 14, the combination of Zhang and Meyer teach the method of claim 13. Meyer further comprising storing the dot blot box (understood to be the container (frame) and holders (clips 13)) for a second period of time following retaining of the first test strip (12) by the first (13) and second (13) holders and prior to retaining the second test strip (12) by the third (13) and fourth (13) holders. It is interpreted that “a second period of time” can encompass a broad range of times such that it can also include the time it takes to place the 
	Regarding claim 15, the combination of Zhang and Meyer teach the method of claim 9. Zhang further teaches following the step of submerging the first test sample, probing the first test sample with a first antibody.
	Zhang states that the membrane is removed from the blocking solution and is then incubated with a primary detection agent (see paragraph [0008] and [0078]). As recited by paragraph [0062], “The term ‘detection agent’ refers to an agent that is used, to detect an antigen or antibody. A detection agent could be either an ‘antigen’ or an ‘antibody’”. 
Regarding claim 16, the combination of Zhang and Meyer teach the method of claim 15. 
Zhang further teaches following the probing of the first antibody, probing the test sample with a secondary detection agent (see [0008] and [0078]). And similarly, the detection agent can be an antibody (see [0062]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO-2007/126506-A2) and Meyer (WO-9423326-A1) as applied to claim 9 above and in further view of Nevermann (EP-3025779-A1).
Regarding claim 17, the combination of Zhang and Meyer teach the method of claim 9. It is understood that the container (frame) of Meyer would allow for imaging the slides (12), where Nevermann teaches the method of taking images of the strips after incubation ([0017]). It would have been obvious to one skilled in the art to modify the method of Zhang and Meyer to include the step of taking an image of the test sample for the benefit of being read manually . 

Allowable Subject Matter
	Claim 18 is allowed. The closest prior art of record is Nevermann (EP-3025779-A1). Nevermann teaches wall projections 20 under which is a recess 21 ([0079] and Figure 3d2). In particular, Figure 3d2 shows the retaining element with a vertical rounded projection. It is understood that the projection 20 as seen in Figure 3d2 has a hook on the end. However, the test strips of Nevermann do not have apertures where the apertures of the test strips are passed through the hooks.

Response to Arguments
Applicant’s arguments, see page 6 and 8, filed 02/19/2021, with respect to the rejection(s) of claim(s) 1 and 9 under USC 102(a)(1) and USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meyer (WO-9423326-A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798